Citation Nr: 1517856	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's hypertension did not originate in service or for many years thereafter, is not related to any incident during active service, and is not caused or aggravated by any service-connected disabilities.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of July 2011 and January 2014 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, VA examinations and statements from the Veteran and his representative.  

The Board notes that the December 2011, February 2012, and April 2014 VA examination reports and opinions reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113. 

Additionally, as hypertension is defined as a chronic disease in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for hypertension may be established by evidence of a continuity of symptomatology after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for hypertension, to include as secondary to a service-connected disability, including diabetes mellitus, type II.  

The probative evidence of record demonstrates a current diagnosis of hypertension, however, there is no evidence of this disability during the Veteran's active service, no evidence indicating this disability is related to the Veteran's active service and no evidence indicating this disability was caused or aggravated by any service-connected disability, including service-connected diabetes mellitus, type II.  STRs are wholly absent of findings, treatment or a diagnosis of high blood pressure or hypertension.  The post service medical evidence of record, including private and VA medical records and VA examinations, demonstrates the Veteran is diagnosed with hypertension, which was diagnosed many years after the Veteran's separation from active service.  

There is no probative medical evidence indicating the Veteran's hypertension is related to either his active service or to any service-connected disability.  In a December 2011 VA examination, the Veteran was diagnosed with hypertension and he reported that hypertension was first diagnosed in the mid-1990s.  The examiner initially indicated that the Veteran's diabetes mellitus at least as likely as not permanently aggravated his hypertension, although no rationale was provided for this conclusion.  Subsequently, however, in a February 2012 VA addendum opinion, the examiner opined that it was less likely than not that the Veteran's pre-existing hypertension was permanently aggravated by his service-connected type II, diabetes mellitus.  She explained that a review of the medical evidence did not support the permanent aggravation of hypertension due to diabetes.  She noted the Veteran had normal renal function and no evidence of either proteinuria, diabetic nephropathy, or renal artery stenosis.  She found that diabetes was well controlled by diet and Hgb A1C was below 6.0 for years.  The examiner noted that the private medical records of record demonstrated the stability of diabetes and that the medical evidence demonstrated that hypertension had its onset in the late 1990s or 2000, while diabetes mellitus had its onset in 2007.  Finally, she found that the medical evidence demonstrated normal renal function, normal levels of microalbuminuria, and blood pressure was controlled with medication.  

In an April 2014 VA examination, the Veteran was diagnosed with hypertension, with a date of diagnosis noted as 1999.  He reported that he could not remember exactly when he was found to be hypertensive but thought it was about 15 years earlier and after his separation from active service.  The examiner noted that the Veteran had never had to take medication for his diabetes and it was controlled by diet alone.  She therefore opined that it was less likely than not that the Veteran's hypertension was causally related to diabetes mellitus.  She concluded that the Veteran's diabetes was mild, in that it had been controlled by diet alone for years and he controlled his weight with his diet also, making it less likely related to diabetic sequelae.  She believed that the Veteran had essential hypertension.  

In a subsequent April 2014 addendum opinion, a VA examiner, other than the one who provided the April 2014 VA examination, reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's hypertension was caused by or a result of his active service, explaining that the records demonstrate the Veteran did not have hypertension in service and that he was diagnosed with hypertension about 30 years after his active service.  The examiner also found that it was less likely than not that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type II, finding that the records show that hypertension preceded the onset of diabetes mellitus, type II, by eight years, and therefore diabetes mellitus could not have caused hypertension.  The examiner then opined that it was less likely than not that the Veteran's pre-existing hypertension was permanently aggravated by his service-connected diabetes mellitus, type II.  She found that a review of the medical evidence did not support a permanent aggravation of hypertension due to diabetes, noting that the Veteran had normal renal function, there was no evidence of proteinuria or renal artery stenosis, diabetes was well controlled and Hgb A1C was below 6.0 for years.  She also found that there was no evidence of diabetic nephropathy.  Finally, she found that the increased blood pressure readings were most likely caused by aging.  Thus, there is no probative medical evidence indicating the Veteran's hypertension is related to either his active service or to any service-connected disability.  

The Veteran has not claimed that his hypertension began in service and continued since that time, rather, he is arguing that this condition is secondary to his service-connected diabetes mellitus, type II.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that his hypertension is related to his service-connected diabetes mellitus, type II, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, these assertions are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for hypertension is denied.



ORDER

Service connection for hypertension is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


